91 F.3d 152
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Harvey HABER, Plaintiff-Appellee,v.METLIFE RESOURCES;  Metropolitan Life Insurance Company,Defendants-Appellants.
No. 94-56659.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted May 9, 1996.Decided July 8, 1996.

Before:  REINHARDT, KOZINSKI and HAWKINS, Circuit Judges.


1
MEMORANDUM*


2
Having carefully reviewed the record and briefs, and having heard oral argument, we have found no error in the district court's actions.


3
AFFIRMED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3